UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1124



DOUGLASS W. KREHNBRINK; WILLIAM H. KREHNBRINK;
DEBRA A. KREHNBRINK,

                                           Plaintiffs - Appellants,

          versus


MARYLAND STATE DEPARTMENT OF EDUCATION; EDWARD
W. WULKAN; BALTIMORE COUNTY PUBLIC SCHOOLS;
MAJORIE M. ROFEL; UNITED STATES DEPARTMENT OF
EDUCATION; NORMA CANTU; NAMED AND UNNAMED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-1829-WMN)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglass W. Krehnbrink, William H. Krehnbrink, Debra A. Krehnbrink,
Appellants Pro Se. John Joseph Curran, Jr., Attorney General, Jo
Ann Grozuczak Goedert, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Leslie Robert Stellman, BLUM, YUMKAS, MAILMAN,
GUTMAN & DENICK, P.A., Baltimore, Maryland; Lynne Ann Battaglia,
United States Attorney, Larry David Adams, Assistant United States
Attorney, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Douglass W. Krehnbrink, William H. Krehnbrink and Debra A.

Krehnbrink appeal the district court’s order dismissing this action

brought predominantly pursuant to the civil remedies provisions of

the Individuals with Disabilities Education Act. See 20 U.S.C.A.

§ 1415(i)(2)(A)(ii) (West Supp. 1998). We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Krehnbrink v. MD. St. Dep’t of Ed., No. CA-97-1829-WMN (D. Md. Jan.

16, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2